DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-13, 17-18, 20-21, 44 and 47-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, Applicant has amended this claim to now recite “wherein the processed coffee fruit material is small enough for placement in a user’s mouth but is not processed so finely that the user will swallow or otherwise ingest the processed coffee fruit material” (emphasis added); however, there is insufficient support in the written description for this recitation. As clearly stated in the instant specification (para. [0047] of the published application), “[t]he coffee fruit material should accordingly not be processed so finely that the user is likely to swallow or otherwise ingest the processed material so finely that the user is likely to swallow or otherwise ingest the processed material” (emphasis added), which is an completely different disclosure and, hence, would not be sufficient for supporting that which is newly claimed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-13, 17-18, 20-21, 44 and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the newly-amended recitation makes it unclear what the size is of the “de-beaned coffee fruit” because dimensions that are “small enough” for mouth placement, yet not so small (“finely processed”) so as to be ingested or swallowed, are indefinite as neither the claim nor the specification provides a standard for ascertaining the actual “proportions” of the said de-beaned coffee fruit material. As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the size of the de-beaned coffee fruit material as it relates to the claimed invention.  Further, the capacity of a user’s mouth can vary, and whether or not a particular material is of a size so as fit in one’s mouth can differ from person to person. Also, the ability to swallow can vary, and whether or not material is swallow-able (or ingest-able) may differ from person to person. Lastly, it is not even clear how any material could be small enough to be placed in a user’s mouth, but not so small as to be swallow-able or ingest-able since, if it is able to be placed in a user’s mouth, it follows that it would also be capable of being swallowed/ingested, particularly if there is chewing involved. In light of the above, for purposes of examination, the Examiner will interpret this amended recitation in light of the instant written disclosure that states: “the resultant processed (coffee fruit) material is not intended to be swallowed or otherwise ingested by the user upon placement in the user’s mouth. Instead, the processed (coffee fruit) material is held in the user’s mouth for a period of time that allows soluble agents in the material…to be released into the user’s mouth. Use of the compositions produced by these methods is thus analogous to the use of smokeless tobacco products” (emphasis added) (para. [0047]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-13, 17, 20-21 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US. Pat. App. Pub. 2010/0303969) in view of Bresciani et al (“Phenolic composition, caffeine content and antioxidant capacity of coffee silverskin”).
Regarding independent claim 1, and dependent claims 3-5, 8-13, Sengupta et al discloses slowly-dissolvable and/or chewable films which can be impregnated with encapsulated botanicals, such as smokeless tobacco, and flavors for use as products which are placed in the mouth of a user. In the alternative, non-tobacco botanicals may be used, in place of the smokeless tobacco (see abstract and paras. [0009],[0075]-[0076]) (corresponding to the claimed “[a] tobacco-free composition”; the “wherein the composition is configured for placement in a buccal cavity, on a palate, or in a lingual space” recitation of claim 8; the “wherein the composition is configured for placement in a buccal cavity” recitation of claim 9; and the “wherein the composition is configured to be chewable” recitation of claim 10; the “wherein the composition is configured as a film” recitation of claim 11; the “wherein the film is a chewable film” recitation of claim 13). 
Sengupta et al discloses that the in-mouth time constant of its films may be changed by selection of particular materials in the coatings of the films and, as such, said films may be stable for a limited time, e.g. from about 10 to about 20 minutes, under normal exposure to saliva in the mouth (see paras. [0076],[0081]). This is a clear indication that the film maintains its structural integrity for a significant amount of time before disintegrating in a user’s mouth, which means that the encapsulated botanicals would not be swallowed or otherwise ingested, at least for an initial period of time, upon placement of the film in a user’s mouth (corresponding to the claimed “wherein the processed…material is small enough for placement in a user’s mouth but is not processed so finely that the user will swallow or otherwise ingest the processed…material”; and the “wherein the film is a slow disintegrating film” recitation of claim 12).   
Further, Sengupta et al discloses that the non-tobacco botanicals in its dissolvable films may include plant material such as coffee, but it fails to indicate which part of the coffee plant can be utilized and, as such doesn’t specify whether said coffee is a de-beaned coffee fruit, that has been at least partially dried and shredded, chopped, sliced or cut to a size suitable for placement in a user’s mouth. However, Bresciani et al discloses that while coffee beans are typically separated from the coffee fruit and utilized in beverages while the rest is discarded, use of the de-beaned coffee fruit portions, i.e. the silverskin - which are roasted (read: dried) and separated (read: sliced/cut/chopped) - should be reconsidered as it has some of the same coffee bioactives as coffee beans and also provides some antioxidant properties to the products in which it is contained (see, specifically, the “Introduction” and the “Conclusion”). Hence, it would have been obvious to one having ordinary skill in the art to have chosen this part of the coffee fruit to use as the “coffee” in the product of Sengupta et al as such previously-overlooked coffee-part provides added health benefits to the user. (Note: Applicant has recited that the claimed “processed coffee fruit material” is non-ingestible.  However, this adjective does not add any patentable distinction to the “processed coffee fruit material” recitation because it merely states an intention of how the material is to be used (as clearly indicated in the instant specification) and does not impart/provide any physical or structural detail to the “processed coffee fruit material”.  Applicant is reminded that the instant claims are drawn to a product (or article), and not a process of use of a product. It is well understood in U.S. Patent practice that an “intended use” limitation does not distinguish a claimed article from a prior art article that satisfies all the structural limitations of the claimed apparatus. MPEP 2111.04.  Hence, the “non-ingestible” modifier of the claimed “processed coffee fruit material” does not impose any limit on the interpretation of the claim and since the modified Sengupta et al/Bresciani invention meets all the structural limitations of the claimed “tobacco-free composition” it, thereby, necessarily meets this limitation also)(corresponding to the claimed “a non-ingestible processed coffee fruit material; wherein the processed coffee fruit material is a de-beaned coffee fruit; wherein the de-beaned coffee fruit is at least partially dried…wherein the de-beaned coffee fruit is shredded, chopped, sliced, or cut”; the “wherein the de-beaned coffee fruit comprises skin” recitation of claim 3; and the “wherein the de-beaned coffee fruit is shredded or chopped” recitation of claim 5). 
Regarding claim 17, Sengupta et al discloses that its coffee fruit material can have flavorants added thereto (see para. [0051]) (corresponding to the claimed “wherein the composition further comprises a flavoring agent”). 
Regarding claims 20 and 21, Sengupta et al discloses that its coffee fruit material can have sweeteners (such as xylitol) added thereto (see para. [0051])(corresponding to the claimed “wherein the composition further comprises a flavoring agent” recitation of claim 17; the “wherein the composition further comprises a sweetener” recitation of claim 20 and the “wherein the sweetener comprises…xylitol” recitation of claim 21).
Regarding claim 44, Sengupta et al discloses that its film may be used on the inside of an orally-enjoyed product, such as a pouched (read: packaged) tobacco product (see para. [0072])(corresponding to the claimed “[a] packaged coffee fruit product comprising the composition of claim 1”).
Claims 18 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US. Pat. App. Pub. 2010/0303969) in view of Bresciani et al (“Phenolic composition, caffeine content and antioxidant capacity of coffee silverskin”), further in view of Strickland et al (US. Pat. No. 8,627,828).
Regarding claim 18, while Sengupta et al discloses the addition of flavorants, it does not specifically mention the claimed flavorants. However, the Strickland et al reference teaches that orally-dissolvable film products, for use in the tobacco industry, may include a flavorant, such as cinnamon (see col. 14, line 31 - col. 15, line 10). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated this flavor into the modified Sengupta et al product in order to increase the organoleptic qualities of the oral product (corresponding to the claimed “wherein the flavoring agent comprises…cinnamon”). 
Regarding claims 47-50, while modified Sengupta/Bresciani invention is silent regarding the treatment of its de-beaned coffee fruit portion with a “preservative”, the Strickland et al reference teaches that preservatives/ stabilizers, such as sodium benzoate, potassium sorbate, sodium citrate, and citric/ascorbic acid can be added to orally consumed products (including dissolvable films) made available to traditional smokeless tobacco consumers (see col. 2, lines 41-43). Hence, it would have been obvious to one of ordinary skill in the art to have added either of these substances, disclosed in Strickland et al, to the modified product of Sengupta/Bresciani in order to provide stability and prolonged shelf-life. The addition of said substances to the product would mean that the de-beaned coffee fruit portion would also be treated with the same as it is impregnated into the resulting oral film product (corresponding to the “wherein the de-beaned coffee fruit is treated with a preservative” recitation of claim 49; the “wherein the preservative is selected from the group consisting of…a citrate” recitation of claim 47; the “wherein the preservative is selected form the group consisting of…a low molecular weight organic acid” recitation of claim 48; and the “wherein the preservative is selected form the group consisting of…a sorbate, a benzoate” recitation of claim 50).
Response to Arguments
Applicant's arguments filed on September 2, 2022 have been fully considered. In light of the amendments made to the instant claims, the prior art rejection over Hirschberg in view of Belliveau has been withdrawn; however, the prior art rejection of the claims over Sengupta et al in view of Bresciani et al (also, further in view of Strickland et al), has been maintained as presented above, and any outstanding arguments that Applicant may have are deemed to have been largely addressed by said prior art rejection. It is acknowledged, though, that Applicant argues that the Examiner has failed to provide a reasonable basis for one of ordinary skill to have combined the Sengupta et al and Bresciani et al references. The Examiner is not convinced by this argument as Bresciani et al gives clear motivation why one of ordinary skill would look to it to conclude that the part of the coffee that would be optimal for its use in the film of Sengupta et al would be that which is typically discarded (the de-beaned coffee fruit) due to its content of compounds linked to a myriad of health benefits.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIONNE W. MAYES/Examiner, Art Unit 1747             


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747